EXHIBIT 10.3

SECOND AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

OF

TERRY L. COOK

This Second Amendment to the Employment Agreement of TERRY L. COOK (“Amendment”)
is made and entered into effective May 11, 2011, by and between TERRY L. COOK
(“Employee”) and BUSINESS STAFFING, INC. (the “Company”).

RECITALS

A. Employee is currently employed by the Company pursuant to that certain
Employment Agreement by and between the Company and Employee dated effective
January 1, 2007, which agreement was amended by that Frist Amendment to the
Employment Agreement of Employee dated November 4, 2009 (collectively the
“Employment Agreement”).

B. Employee and the Company desire to further amend the Employment Agreement my
amending by this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Employee and the Company agree as follows:

1. ADDITION OF A NEW PARAGRAPH 20. A new Paragraph 20 is hereby added to the
Employment Agreement which shall read as follows:

20. CHANGE OF CONTROL. Upon a “Change in Control” in Kaiser, Employee shall
fully vest in the payments and benefits due him under Paragraph 7 and the
Company shall bill Kaiser and Kaiser shall immediately pay to the Company the
undiscounted amount necessary to fully pay when due and payable all payments and
benefits that potentially would be required to be made under Paragraph 7 hereof
if the Employee were to be terminated without cause. The term “Change in
Control” as used in this Agreement shall mean (i) the approval of any plan or
proposal by the unitholders of Kaiser as required by the Kaiser’s operating
agreement to dissolve and liquidate Kaiser Ventures unless its business is to be
continued without any material change by an Excluded Person (as defined below);
(ii) the consummation of the sale, conveyance or other disposition of all or
substantially all the assets of Kaiser (in one or a series of transactions to
one or more persons) other than to an Excluded Person; (iii) the consummation of
a reorganization, merger, share exchange or consolidation other than with an
Excluded Person (or other than where the Excluded Person is the surviving
entity); (iv) any person becomes an Acquiring Person except as the result of
(A) an acquisition of voting securities of Kaiser by Kaiser or (B) an
acquisition of voting securities of Kaiser as authorized by the Board of
Managers of Kaiser; and/or (iv) the date on which there is a change in the
majority of the members of the Board of Managers of Kaiser over a rolling
twenty-four month

 

1



--------------------------------------------------------------------------------

period without the affirmative approval of the majority of Managers of Kaiser at
the commencement of the applicable twenty-four month period. For purposes of
this definition of Change of Control, the following terms will have the
following meanings:

(1) “Acquiring Person” means any person or group other than an Excluded Person
who or which, alone or together with all affiliates of the Acquiring Person, is
the beneficial owner of 50% or more of the voting securities of Kaiser.

(2) “affiliate” means, with respect to any specified person, any other person
controlling or controlled by, or under common control with, such specified
person.

(3) “Excluded Person” means any corporation or other entity of which at least
50% of the voting securities are beneficially owned, directly or indirectly, by
the persons who were the beneficial owners of the voting securities of Kaiser
immediately prior to the relevant transaction.

(4) “group” has the meaning given in Section 13(d) of the Securities Exchange
Act of 1934, as amended (“Exchange Act”).

(5) “person” shall be as defined in Section 13 (h)(8)(E) of the Exchange Act.

2. RATIFICATION OF EMPLOYMENT AGREEMENT AS AMENDED. The Employment Agreement is
not amended in any other respect except as expressly provided herein, and the
Employment Agreement as amended by this Amendment is hereby ratified and
approved in all respects.

3. GOVERNING LAW. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Employment Agreement to be effective as of the day and year first written above
no withstanding the actual date of signature.

 

“EMPLOYEE”     “THE COMPANY” TERRY L. COOK     BUSINESS STAFFING, INC.

/s/ Terry L. Cook

  By:  

/s/ Richard E. Stoddard

Terry L. Cook

    Richard E. Stoddard     President

 

2



--------------------------------------------------------------------------------

CONSENT OF HUMAN RELATIONS COMMITTEE AND UNCONDITIONAL GUARANTY

OF

KAISER VENTURES LLC

TO

AMENDED EMPLOYMENT AGREEMENT OF RICHARD E. STODDARD

The Human Relations Committee of Kaiser Ventures LLC (“Kaiser”) hereby consents
to the employment agreement between Business Staffing, Inc. (the “Company”) and
Richard E. Stoddard dated effective January 1, 2007, and as amended through this
date (the “Amended Employment Agreement”) and the payment of all sums that may
be required of Kaiser to reimburse the Company under the terms of the Amended
and Restated Administrative Services Agreement between the Company and Kaiser
dated as of December 31, 2010, as it may be further amended. Additionally,
Kaiser Ventures LLC hereby directly and unconditionally guarantees to Richard E.
Stoddard the prompt and complete payment of all amounts and benefits due him
under the terms of his Amended Employment Agreement including the payment of all
sums Kaiser is required to reimburse the Company related to his employment under
the terms of the Amended and Restated Administrative Services Agreement as it
may be further amended.

 

  KAISER VENTURES LLC   HUMAN RELATIONS COMMITTEE Date: May 11, 2011   By:  

/s/ Ronald E. Bitonti

    Ronald E. Bitonti, Committee Member Date: May 11, 2011   By:  

/s/ Gerald A. Fawcett

    Gerald A. Fawcett, Committee Member     KAISER VENTURES LLC Date: May 11,
2011   By:  

/s/ Richard E. Stoddard

    Richard E. Stoddard     President and CEO

 

3